PER CURIAM:
In this complaint seeking payment for services rendered, the Superior Court denied, without opinion, defendant’s motion to stay the action pending disposition of a civil action in Pennsylvania.
It appears to the Court that an action involving the same parties and the same issues had been started in the Court of Common Pleas of Chester County before this suit was filed. The controversy is part of a larger dispute involving Pepsi-Cola Distributing Co. of Delaware Valley (for whose benefit the services performed by both parties to this suit were provided) and the Borough of West Chester Public Works Department (which allegedly furnished certain information used by the parties here). A decision in Pennsylvania, where all parties are before the same Court, should surely simplify the issues presented in Delaware. Cf. Lanova Corporation v. Atlas Imperial Diesel Engine Co., 5 Del.Super. 593, 64 A.2d 419 (1949).
In our view, the motion is governed by application of the principles announced by this Court in United Engines, Inc. v. Sperry Rand Corporation, Del.Supr., 269 A.2d 221 (1970), and McWane Cast Iron P. Corp. v. McDowell-Wellman E. Co., Del.Supr., 263 A.2d 281 (1971). Discretion should be freely exercised in favor of the stay and since it was not, we conclude that there was abuse. It follows that the judgment of the Superior Court must be reversed.